Knowlton, C. J.
The case as stated in the agreed statement of facts and in the plaintiffs’ declaration is within the St. 1890, c. 437, but is not within the law as amended by St. 1901, c. 459. This amendment deprived the plaintiffs of the right of recovery which they previously had. The case is covered by the decision in Wilson v. Head, 184 Mass. 515.
*190Assuming, as we must for the purpose of this decision, that the agreed statement of facts correctly presents the case, the entry should be,

Judgment for the defendants.